Opinión disidente del
Juez Asociado Sr. Saldana.
A poco que analicemos el fallo emitido por el Tribunal en este recurso, advertiremos su significación: con absoluta im-punidad, la mujer puede ocultar fraudulentamente a su marido un hecho de tanta importancia y gravedad como su estado de embarazo antenupcial por otro hombre. Frente a conducta semejante no existiría ningún recurso legal para el marido. En primer lugar, no procede decretar el divorcio que éste solicitó en su demanda. Aunque parezca sorpren-dente, no puede invocarse el motivo de “trato cruel o injurias graves” porque se considera la ocultación como un hecho anterior al matrimonio. Por otro lado, el Tribunal resuelve de *192un modo implícito que tampoco cabe la anulación del matri-monio, ni por error en la persona ni por el dolo de la mujer. Así, cuando menos legalmente, al marido no le queda otro remedio que proseguir su vida matrimonial de siempre.
Pero ¿es esto de verdad así? A mi entender resulta im-posible admitirlo. La disimulación fraudulenta del emba-razo anticipado es un acto de la mujer que vulnera en su esencia la relación conyugal. Sin duda la ocultación comenzó antes del matrimonio. Pero también fue coetánea a la cele-bración del mismo, e importa subrayarlo, continuó durante varios meses después. Esto implica que se trata estricta-mente de un acto posterior al matrimonio que hiere grave-mente el honor y los sentimientos del marido. Su resultado inevitable es la imposibilidad de toda convivencia entre los cónyuges. Y es forzoso reconocer que también destruye los fines que, en rigor, son esenciales al matrimonio. Lo cual significa, a mi juicio, que esa conducta de la mujer constituye una “injuria grave” y, por tanto, es causa suficiente en el or-den jurídico para motivar el divorcio a tenor del art. 96 de nuestro Código Civil. 31 L.P.R.A. see. 321. En verdad dudo' mucho que en Puerto Rico hoy día se aplique en materia de divorcio la máxima del caveat emptor, con el rigor que de antaño tenía en el derecho mercantil, o el cínico aforismo de que “en el matrimonio engaña el que puede”. Así pues, me veo precisado a discrepar de la opinión expresada por la mayoría.
*193Hace más de medio siglo que existe en nuestro derecho el concepto elástico de “injurias graves” como causa del divorcio. Se refiere, en términos generales, a una violación seria de los deberes recíprocos nacidos del matrimonio o a una ofensa grave a la dignidad de un cónyuge. Establece lo que Pound llama una “norma flexible” {standard) y Stone con más pre-cisión califica como una “categoría de referencia indetermi-nada”. Véanse Pound, An Introduction to the Philosophy of Lato, (ed. rev. 1954) 57-59 y Stone, The Province and Function of Law, (1950) 185-186. En efecto, los actos inju-riosos son de naturaleza y de forma tan diversas que sería inútil tratar de consignarlos de antemano en la ley. Además no existe ninguna medida o escala específica para apreciar su gravedad. Por eso la ley sólo establece una directiva general de “injurias graves”, que en realidad permite englobar un sinnúmero de causas concretas de divorcio. ¿Podría el legislador prescindir de ese precepto y redactar un catálogo de las injurias entre esposos, en el cual exista un coeficiente de gravedad para cada categoría en la lista y un requisito de cierto total de puntos, o cierto promedio por año, para que uno de los cónyuges tenga derecho al divorcio? Evidentemente, no. El legislador tiene que recurrir, por necesidad inexorable, a una directiva flexible e incompletamente formulada, depositando así su poder normativo en manos de los jueces. Adrede se deja a éstos un amplio margen de discreción “. . . para decidir (cada) caso teniendo en cuenta todas las circunstancias del mismo, realizando aquella justicia indivi-dualizada y humana que no es otra cosa que la equidad”. Castán, La Formulación Judicial del Derecho, (2a ed. rev. 1954) 108.
Así pues, la norma flexible de “injurias graves” como causa de divorcio tiene por función realizar la adaptabilidad del derecho a la vida y la consiguiente individualización de sus soluciones. Su aplicación permite y exige ante todo un juicio ético sobre la conducta humana. Para resolver si existe “injuria grave” en un caso concreto, los jueces no pue-*194den prescindir del sentimiento de justicia que es parte de las convicciones o creencias que de hecho actúan sobre las gentes en una sociedad. La letra del precepto legal no tiene sufi-ciente sentido sin ese juicio de valor complementario. O sea que sólo utilizando todos sus conocimientos, adquiridos por la experiencia, pueden los jueces determinar si ésta o aquella conducta constituye o no un comportamiento normal y típico de los cónyuges. En última instancia, su decisión siempre depende del sentido común que les indica lo que es “justo” según las convicciones colectivas predominantes. Esto no quiere decir, claro está, que la decisión judicial sea libre o arbitraria. Al contrario: el juez debe ser neutral y su valo-ración tiene que ser objetiva. Pero la neutralidad sólo sig-nifica impartir justicia a conciencia, descartando opiniones o predilecciones personales y evitando desviaciones de otro tipo. No significa indiferencia ante el problema ineludible de valo-ración que se plantea cuando el orden jurídico reglamenta la conducta de los cónyuges mediante el concepto flexible de “in-jurias graves.” Véanse Castán, Teoría de la Aplicación e Investigación del Derecho, (1947) 171-173; Cossio, El De-recho en el Derecho Judicial, (1945) ; Recaséns Siches, Nueva Filosofía de la Interpretación del Derecho, (1956) 204-291; Cahn, The Sense of Injustice, (1949) 3-50.
De ahí que sean inaceptables tanto el razonamiento como la solución de la opinión de la mayoría. A mi juicio, tomando en cuenta las convicciones sociales sobre el sentido y alcance de la “injuria grave”, como norma modeladora de la conducta de las gentes en Puerto Rico, el marido tiene derecho a obtener el divorcio en el caso de autos. La mujer no puede dejar de revelar al marido un hecho de naturaleza tan grave como su embarazo antenupcial por otro hombre. Naturalmente, para que exista una “injuria grave”, es imprescindible que ese hecho haya sido ocultado o disimulado de mala fe, es decir, mediante dolo o fraude. Además, como no se puede disimu-lar lo que todo el mundo conoce, tampoco procedería decretar el divorcio si el hombre aceptó contraer matrimonio cuando el *195embarazo era notorio. Pero en este caso que ahora nos toca resolver: Io, Se trata de una ocultación dolosa y premeditada del estado de embarazo antenupcial. 2o, El marido de hecho ignoraba por completo esa situación. 3o, El embarazo de la mujer por otro hombre no era notorio de suerte que hubiese debido conocerse. 4o, La disimulación culposa de la mujer comenzó antes del matrimonio, continuó durante la celebra-ción del mismo y siguió hasta que varios meses más tarde el marido descubrió el engaño. Así pues, la mujer cometió un acto que sin duda constituye una ofensa muy grave a la dig-nidad de su marido. Y una vez que éste averiguó el engaño, ¿es posible humanamente la vida marital? o ¿subsisten en al-gún modo los fines del matrimonio? Nuestras costumbres y creencias sociales lo impiden. Y en verdad no hace falta un estudio sociológico para captar dichas convicciones vigentes en nuestro contorno social. Basta el espíritu de obser-vación. (1)
No hay duda que las injurias graves sólo pueden fundarse en actos cometidos con posterioridad al matrimonio o, por lo menos, simultáneamente con la celebración del mismo. En efecto, antes del matrimonio no puede haber ofensa contra un cónyuge ni violación de las obligaciones entre los cónyuges. Pero aquí no se trata del acto de la mujer que es en rigor anterior al matrimonio: haber tenido relaciones sexuales con otro hombre y haber quedado encinta de él. El acto injurioso en este caso lo constituye la ocultación fraudulenta y el engaño prolongado sobre el embarazo anticipado. Esa ocultación y ese engaño comenzaron antes del matrimonio, pero también fueron coetáneos a su celebración. Más aún: continuaron durante varios meses después del casamiento. Y también hay que considerar como una injuria grave la ulterior revelación al marido de ese embarazo. De modo que la forma especial *196de injuria cometida por la mujer en el caso de autos es lógica-mente posterior al matrimonio.
Ahora bien, ¿podría argumentarse que la solución jurídica .adecuada es la nulidad del matrimonio (1) por error en la persona, o (2) por el dolo de la mujer? La ley en Puerto Rico no admite esas causas de nulidad del matrimonio. Arts. 69 a 77 del Código Civil (ed. 1930), 31 L.P.R.A. sees. 232 a 245. Como señala Muñoz Morales: “Parece que, en la prisa de su revisión, los legisladores de 1902 se olvidaron de incluir el error en la persona como una de las circunstancias que vician o anulan el consentimiento; y no se fijaron que tal circunstancia constaba en el Código Español, en el Código de Louisiana, en los Códigos francés e italiano, y en el mismo proyecto que formuló aquella Comisión [Codificadora]; por tanto, en el Código Civil de Puerto Rico no figura hoy el error en la persona como circunstancia que afecta al consentimiento y a la validez del matrimonio”. Reseña Histórica y Anota-ciones al Código Civil de Puerto Rico — Libro Primero, (1947) 203. Así, no puede suscitarse en Puerto Rico el problema de si en el “error en la persona” caben el error sobre la identidad y además el error sobre las cualidades de la persona que pueden considerarse esenciales “dentro de la estimación domi-nante en la esfera social de los contrayentes”. Castán, De-recho Civil Español, Común y Foral, tomo V, vol. I (7a ed. 1954) 129. Cf. 4 Espín Cánovas, Manual de Derecho Civil Español, (1956) 46. Por otro lado, al matrimonio no le son aplicables los vicios del consentimiento que rigen para los contratos ordinarios. Arts. 1217-1222 del Código Civil (ed. 1930), 31 L.P.R.A. sees. 3403-3421. Y el legislador ha esta-blecido en forma taxativa los siguientes vicios del consenti-miento en materia de matrimonios: “. .. 1. Cuando sea dado al raptor por la raptada, mientras ésta no haya recobrado por completo su libertad; 2. Cuando sea obtenido por violen-cia o intimidación”. Art. 73 del Código Civil (ed. 1930), 31 L.P.R.A. see. 241. De ahí que el dolo de la mujer tampoco prive de validez al matrimonio. Cf. 1 Colin y Capitant, Curso *197Elemental de Derecho Civil, (trad. esp. 3a ed. 1952) 375-405; y Velázquez, ¿Puede Admitirse el Dolo como Causa de Nulidad del Matrimonio en Puerto Rico?, 10 Rev. Jur. de la U.P.R. 449 (1941).
Una situación similar existe en Francia. Allí el dolo por disposición de ley no se admite como causa de nulidad del matrimonio. Y además el embarazo antenupcial por otro hombre no se considera como un “error en la persona” que vicia el consentimiento. Para comprobarlo basta citar el siguiente resumen del derecho francés: “Los tres vicios del consentimiento que por derecho común pueden entrañar la anulación de un contrato son, como es sabido, el error, la vio-lencia y el dolo .... En materia del matrimonio resulta que, según el artículo 180 [del Código Civil Francés], puede ata-carse el matrimonio, ya porque uno o los dos esposos no han emitido libremente el consentimiento, y por tanto, han sufrido violencia, ya porque ha habido error. Por consiguiente, se observará enseguida que de los tres vicios del consentimiento, el texto omite uno, el dolo. Este silencio es intencionado. Una tradición secular se opone a que uno de los esposos pueda atacar el matrimonio que ha contraído, alegando que su con-sentimiento fue sorprendido por los artificios y las maniobras fraudulentas de su cónyuge.” 1 Colin y Capitant, Curso Elemental de Derecho Civil, (trad, esp., 3a ed. 1952) 375. Res-pecto al error dichos autores exponen lo siguiente: “No puede tratarse aquí evidentemente más que de error sobre la persona. Es el previsto por el artículo 180, párrafo segundo. Falta saber qué debe entenderse por tal ... . Nuestra jurisprudencia, siguiendo la tradición de los Tribunales ecle-siásticos, admite .. . [además del error relativo a la identidad física] que puede haber error . . . cuando se está equivocado sobre la cualidad esencial de la persona. Pero ¿cuál es ésta cualidad esencial? Sólo puede tratarse, dicen nuestros Tribunales, del estado de familia del individuo, o como se dice también de su identidad civil; por ejemplo, si uno de los cón-yuges se atribuye un nombre falso o un falso estado civil *198para hacer creer al otro que pertenece a una familia a la que en realidad es extraño. Pero cualquier error relativo, por ejemplo, a la integridad física, moral y aún judicial del indi-viduo, no se considera como error acerca de la persona a tenor del artículo 180.” Ibid., 376-377. (2)
Resulta, por consiguiente, muy significativo que la juris-prudencia de los tribunales y la doctrina de los civilistas franceses hayan considerado como causa de divorcio la ocultación dolosa por parte de la mujer de su embarazo ante-nupcial, interpretando una disposición de ley relativa a “injurias graves” que es idéntica a la que se consigna en el inciso 4 del art. 96 de nuestro Código Civil. Adviértase que, si bien en España el divorcio significaba la mera separación personal de los cónyuges y no la disolución del vínculo, el origen de la causal de trato cruel o injurias graves en Puerto Rico se encuentra en la Ley Española del Matrimonio Civil de 1870 (“malos tratamientos graves de obra o de palabra infe-ridos por el marido a la mujer”) y en el art. 105 del Código Civil Español de 1889 (“los malos tratamientos de obra, o las injurias graves”). A su vez la legislación española fue to-mada del art. 231 del Código Civil Francés que se refiere a “excesos y sevicias graves, e injurias graves”. Véanse 4 Valverde, Tratado de Derecho Civil Español (4a ed., 1938) 188 y sigtes; 1 Manresa, Comentarios al Código Civil Español, (7a ed., 1956) 628-633; y Puig Peña, Tratado de Derecho Civil Español, tomo II, vol. 1 (1953) 516 y sigtes. En Fran-cia, “. . . comete una injuria grave (en materia de divorcio) la mujer que ha ocultado a su marido su estado de embarazo antenupcial . . .”. Josserand, Derecho Civil, tomo I, vol. 2 (trad. esp. 1950) 150-151. O sea, como se ha dicho también, “ ... los hechos injuriosos deben ocurrir en principio después de la celebración del matrimonio. Sin embargo, la mayoría *199de los autores admiten que hechos anteriores al matrimonio tales como la conducta inmoral de la mujer o su estado de embarazo pueden, si han sido escondidos al marido, constituir una injuria grave. En ese caso no es tanto el acto anterior sino el silencio que guarda su autor que constituye la injuria. Es el engaño prolongado hasta el momento del matrimonio que se considera injurioso.” 1 Ripert y Boulanger, Traité Ele-mentaire de Droit Civil de Marcel Planiol, (3a ed., 1946) 400. Se señala con razón que, si el marido hubiese conocido el estado de embarazo antes de la celebración del matrimonio, no hu-biera contraído el vínculo. (3) Así pues, la experiencia de los juristas, en un sistema de derecho civil que contiene reglas sobre nulidad del matrimonio y causas de divorcio que son muy similares a las nuestras, confirma el resultado de nuestro análisis anterior respecto al significado de la “injuria grave” como motivo suficiente para decretar el divorcio.
En cambio, la legislación en los Estados Unidos sobre este particular, es obviamente muy distinta a la nuestra. Por eso no podemos limitarnos a examinar la jurisprudencia estado-unidense para determinar si la ocultación del embarazo ante-nupcial debe considerarse como una “injuria grave”. Las leyes de algunos estados disponen expresamente como causa de divorcio el embarazo anticipado por otro hombre. 2 Vernier, American Family Laws, (1932) 70. En otros estados el “fraude” es motivo de divorcio y se ha resuelto que la disimu-lación del estado de embarazo anterior a las nupcias constituye “fraude”. Lyman v. Lyman, 97 Atl. 312 (Conn. 1916); Kissell v. Kissell, 60 A.2d 834 (Pa. 1948). Pero en la in-*200mensa mayoría de los estados dicho embarazo constituye cama para anular el matrimonio. Kingsley, Fraud as a Ground for Annulment of a Marriage, 18 So. Cal. L. Rev. 213 (1945); Vanneman, Annulment of Marriage for Fraud, 9 Minn. L. Rev. 497 (1925); Kingsley, What are the Proper Grounds for Granting Annulments? 18 Law & Contemp. Prob. 39 (1953). La única excepción, por cierto irracional, es que no procede anular el matrimonio si el marido también tuvo relaciones sexuales con la mujer antes del casamiento, aunque se demues-tre que él no es padre de la criatura. Se aduce lo siguiente: “Aquél que a sabiendas se baña en un arroyo infestado, con-tribuyendo deliberadamente a la contaminación de sus aguas, no tiene razón para quejarse del carácter o gravedad de la corrupción original”. Bahrenburg v. Bahrenburg, 150 N. Y. Supp. 589, 592 (1914). Cf. Cahn, The Moral Decision, (1955) 94-110. En todo caso, nos damos cuenta por qué resulta innecesario en los Estados Unidos decidir si la oculta-ción del embarazo antenupcial constituye “crueldad física o mental extrema”. Esta última causa de divorcio existe en 43 estados y corresponde a nuestro “trato cruel o injurias graves.” Véase Vernier, op. cit. supra, 24-31.
La doctrina jurídica que en este caso concreto justifica decretar el divorcio, sin duda podría invocarse si se tratase de la ocultación dolosa de otros hechos graves. Así por ejem-plo : la falta de virginidad de la mujer, el homosexualismo del marido, la existencia de un hijo nacido fuera del matrimonio, la enfermedad venérea de un cónyuge, etcétera. Pero no hay dificultad práctica ni reparo jurídico en esto. A los jueces correspondería determinar en cada caso si existe o no “inju-ria grave”, aplicando los criterios o requisitos que aquí he-mos examinado someramente. Debido a la imposibilidad, de una legislación exhaustiva es que se recurre a la norma flexible de “injurias graves” como causal de divorcio. Y ésta tiene por función precisamente: (1) abarcar las infinitas varia-ciones que pueden asumir los actos injuriosos entre esposos; y (2) fijar como índice revelador de la gravedad de la injuria *201—que le otorga trascendencia para constituir, motivo de divorcio — la imposibilidad de toda convivencia marital y la destrucción de los fines esenciales del matrimonio. O sea, que la tarea del juzgador bajo la doctrina de este caso es idén-tica a la que desempeñan desde bace más de medio siglo los tribunales en Puerto Rico sin disonancias ni abusos. La única diferencia es que la aplicación del criterio de injuria grave en pleitos de divorcio, se extiende a actos de los cónyuges que empiezan antes del matrimonio. No hay posibilidad de ahorrar a ios jueces ese trabajo mediante cánones establecidos en sus mínimos detalles. Lo mismo ocurre con los hechos injuriosos que empiezan después del matrimonio. Por su-puesto, la aplicación consciente y articulada de normas flexi-bles es un proceso penoso, a veces lancinante para la mente y el corazón. Pero no queda más remedio que hacer nuestra faena auténtica. Lo demás es ensueño que, como dice Ortega, es el “hueco de la acción ausente”. Y la experiencia nos demuestra que los tribunales en Puerto Rico sabrán ir resol-viendo estos problemas sobre la “injuria grave” a medida que vayan surgiendo.
Obviamente no se trata aquí de conceder divorcios sin fundamentos serios. Los requisitos para que la ocultación dolosa de un hecho constituya “injuria grave” son en verdad muy estrictos. Por eso sería un error suponer que la exten-sión de la injuria grave a estos casos pondría en crisis el matrimonio o contribuiría a la disgregación de la familia en Puerto Rico. En términos estadísticos, el “trato cruel o las injurias graves” fue la causal en menos de una cuarta parte del total de los divorcios decretados en Puerto Rico durante la última década. En cambio, la separación por el período de tres años o más, y el abandono son las causales de divorcio principales: .por ejemplo, en 1956 más de un 76% del total de los divorcios en Puerto Rico se fundaron en dichas causales. Véanse los Informes Anuales del Secretario de Salud para los años de 1947 a 1956. El peligro no es conceder el divorcio allí donde se halla sancionado o justificado, sino la práctica *202de la colusión para obtener la disolución del vínculo. Este abuso no puede conducir a la conclusión de que el divorcio debe ser suprimido en los casos de ocultación fraudulenta de un hecho que vulnera en su esencia la relación conyugal. Lo que procede es extremar el celo de los tribunales para evitar las simulaciones o colusiones que en realidad provocan la ruptura por consentimiento mutuo de los esposos. (4)
A fin de evitar confusiones, debe consignarse que sólo hemos recurrido a la jurisprudencia y a la doctrina francesas “por vía de instructivo antecedente”, como hace Scaevola en su tratado. Código Civil, tomo II (5a ed. 1946) 784-787. Claro está que las convicciones sociales predominantes en Francia no pueden aceptarse ni aplicarse sin más análisis. En cada caso habría que determinar lo que constituye una “injuria grave” en el contorno social puertorriqueño. Pero en cuanto a la ocultación dolosa del embarazo antenupcial por otro hombre, en las circunstancias concretas que presenta el caso de autos, nuestras creencias sociales vigentes coinciden con aquéllas que mueven el derecho francés a calificar seme-jante conducta como una “injuria grave” que es motivo de divorcio. Por otro lado, ya señalamos la base jurídica que nos permite acudir al derecho francés como fuente de expe-riencia para juzgar la cuestión que ahora nos confronta.
El amplio desarrollo de la noción de injurias graves en la doctrina francesa no debe atribuirse a que el legislador, por motivo de conflictos políticos y religiosos, no pudo hacer una enumeración prolija de causas determinadas de divorcio. Esta explicación ignora por completo lo esencial: la técnica legislativa y el método jurídico vigentes en los países de dere-*203cho codificado. El Código Civil francés, señala Radbruch, no tiene .. una redacción casuística ..ni se halla .. domi-nado por la quimera de resolver de antemano, mediante exage-radas abstracciones, todos los casos jurídicos imagina-bles . . ; por el contrario, “. . . renuncia conscientemente a la pretensión de reglamentarlo todo, sin omisiones ni lagu-nas ...” Introducción a la Filosofía del Derecho, (1951) 75. O sea que, lejos de tener una técnica legislativa a base de fórmulas prolijas y estrechas, como la que predomina en los países angloamericanos, el derecho civil francés posee una técnica legislativa a base de fórmulas breves, amplias y flexi-bles. Es decir, se vale de conceptos, principios, normas e ins-tituciones generales que tienen la virtud de no perderse en los detalles de reglas rígidas, estrechas y casuísticas. Como indicaba Portalis, uno de los redactores del Código francés, en su famoso discurso sobre el título preliminar ante el Par-lamento : “Saber que no es posible preverlo todo, es una sabia previsión”. Y reconocía que: “Hágase lo que se quiera, ja-más las leyes podrán reemplazar enteramente el uso de la razón natural en los negocios de la vida. Las necesidades de la sociedad son tan varias, el comercio entre los hombres es tan activo, los intereses son tan múltiples, sus relaciones tan extensas, que es imposible al legislador preverlo todo. En aquellas mismas materias en que el legislador pone su aten-ción, hay una multitud de detalles que se le escapan o que son demasiado cuestionables y variables para ser objeto de una norma legislativa. Además, ¿cómo suspender la acción del tiempo? ¿Cómo oponerse al curso de los acontecimientos o variar el rumbo de las costumbres? ¿Cómo conocer y calcular previamente lo que sólo la experiencia nos da a conocer? ¿Puede la previsión llevar asuntos que el pensamiento no puede alcanzar? Por completo que pueda parecer un Código no está concluso todavía, como se ve cuando se le presentan al juez mil cuestiones inesperadas. Muchas cosas quedan, por lo tanto, libradas bien al imperio de la costumbre, bien a la dis-cusión de los hombres doctos, o bien al arbitrio de los jueces. *204La misión de la ley consiste- en fijar los principios generales del derecho a grandes rasgos: establecer principios fecundos en consecuencias, y no descender al detalle de cuestiones que pueden surgir en cada materia concreta. Al juez, al juris-consulto, penetrado del espíritu general de la ley, es a quien toca hacer las aplicaciones . . Code Civil-Contenant la série des lois qui le composent, avec lews motifs, tomo I (1803) 13-17. Por eso la premisa del derecho codificado es ésta: que “... las disposiciones jurídicas no son más obscuras por su generalidad, sino que tienen al contrario la virtud de comprender un mayor número de reglas, sirviendo así mejor a las necesidades de la vida práctica que cambian constante-mente”. 2 Huber, El Derecho y su Realización, (trad. esp. 1929) 88-89.
Además de esa técnica legislativa, hay el método de inves-tigación, aplicación e interpretación del derecho que usan los jueces y los autores, tomando como punto de partida los textos del código. Las ideas básicas de este método jurídico son que: (1) “. . . la actividad del juez o el intérprete no puede redu-cirse simplemente al trabajo de subsunción de los hechos bajo la norma legal, pues incumbe al juez o al jurista oficial una misión más importante de individualizar el Derecho, inte-grarlo con soluciones nuevas y, dentro de ciertos límites, adap-tarlo a la vida y rejuvenecerlo.” Castán, Teoría de la Aplicación e Investigación del Derecho, (1947) 23; (2) “...la labor del jurista en la investigación, elaboración y actuación del Derecho no es una función mecánica y automática, sino, muy lejos de ello, una función que debe estar presidida, en sus múltiples manifestaciones (interpretativa, sistematiza-dora, integradora, correctora, etc.), por la consideración de los fines del Derecho, y no sólo la de los fines aislados, sino la de los del Derecho en su conjunto y en su espíritu.” Ibid., 361; - (3) “En el primer plano de la actividad del jurista . . . aparece el material que le suministra el Derecho positivo dé que .se trate . . . (pero) este'material normativo no agota, tal como aparece formulado; la realidad jurídica ... a la *205ciencia jurídica le cumple el cometido de elaborar la realidad jurídica . . . para ello ha de servirse de cuantos medios de-conocimiento sean aptos: observación, interpretación, análisis y síntesis conceptuales.” Hernández Gil, Metodología del Derecho, (1945) 382-383. La fundamental importancia de-este método jurídico ha sido advertida por los juristas anglo-americanos. Por ejemplo: (1) “la actitud de nuestras cor-tes hacia el derecho legislado presenta un contraste con la de los civilistas que miran su legislación a la luz del principio del derecho civil que considera las disposiciones de ley como prin-cipios generales para ser usados como guías en las decisiones-judiciales”. Stone, The Common Law in the United States, 50 Harv. L. Rev. 4, 12-13 (1936) ; y (2) . . la objeción más seria contra un código en jurisdicciones de derecho común es que no poseemos un método jurídico adecuado para desa-rrollar los textos legislativos. Nuestra técnica de interpre-tación de estatutos no es adecuada para la aplicación de un Código.” Pound, Sources and Forms of Law, 22 Notre Dame-Law. 1, 76 (1946). Véanse además Pound, Common Law and Legislation, 21 Harv. L. Rev. 383 (1908) y Freund, Interpretation of Statutes, 65 U. Pa. L. Rev. 207 (1917). (5)
Así se explica este hecho esencial: al instituir causal de divorcio a las injurias graves, el legislador en un país de-derecho civil establece una categoría que por su amplitud comprende, sin violencias, a todas las demás causas que pro-ducen la disolución del vínculo. Si aplicamos el modo de *206pensar civilista, todos los actos enumerados como causas de-terminadas de divorcio no son sino variaciones del concepto omnicomprensivo de la “injuria grave.” El adulterio, la condena por delito grave, el abandono, la embriaguez habitual, el conato de corrupción de los hijos, la propuesta del marido para prostituir a su mujer, etcétera, constituyen violaciones graves de los deberes recíprocos nacidos del matrimonio o hechos altamente ofensivos que imposibilitan la unión con-yugal y destruyen los fines esenciales del matrimonio. Única-mente la impotencia o la locura sobrevenidas después del matrimonio pueden considerarse como causales independien-tes porque no hay animus injuriandi. ¿Quiere decir esto que la enumeración legal de las causas de divorcio resulta despro-vista de todo sentido? La respuesta es, indudablemente, negativa. Las causas enumeradas son 'perentorias, es decir, que el juez no puede negarse a pronunciar el divorcio cuando resultan probadas. En cambio, cuando se trata de los otros innumerables hechos que pueden ser invocados como motivo de divorcio, el juez dispone de amplia libertad para estimar el carácter injurioso del acto y la gravedad del mismo, según la educación, posición social y demás circunstancias de hecho que puedan presentarse. ¿Se comprende ahora por qué el legislador en Francia no se sintió obligado a enumerar proli-jamente las causas determinadas de divorcio? Además queda convicta de error la afirmación dogmática que pretende sacar, como consecuencia ineludible del sistema puertorriqueño de enumeración de causas, una limitación de la “injuria grave” invocando la “intención del legislador” de reducir el arbitrio judicial. Esta afirmación es un corolario injustificado del pretendido carácter taxativo de la enumeración legal. Se trata en verdad de una variante del desacreditado tópico: “incluso unius est exclusio alterius.” Y la atención ejemplar que en Puerto Rico el legislador ha prestado a las causas de divorcio se reduce a lo siguiente: desde 1902 hasta 1959, la Legislatura ha adicionado dos nuevas causas de divorcio: la separación y la locura incurable. Para ello se han aprobado *207tres leyes en ese medio siglo: (1) Ley núm. 46 de 9 de mayo de 1938 (Leyes, pág. 305) — añadió la causal de separación por un período de más de 7 años — ; (2) Ley núm. 78 de 6 de mayo de 1938 (Leyes, pág. 199) — añadió la causal de locura incurable — ; y por último (3) Ley núm. 62 de 29 de abril de 1942 (Leyes, pág. 588) — redujo el período de la separación a 3 años. Por supuesto, ni la tradicional ausencia del dolo como causa de nulidad del matrimonio en nuestro derecho civil, ni la eliminación del error en 1902 tienen pertinencia en cuanto a las causales de divorcio. Son bien sabidas las impor-tantes diferencias entre la nulidad y el divorcio en lo que respecta a los cónyuges, los hijos, los bienes, etcétera.
La doctrina de los tribunales y de los autores españoles es tan estéril sobre el sentido de la injuria grave que apenas merece ser mencionada aquí. Como es sabido, en España el régimen del matrimonio civil se aplica cuando ambos con-trayentes no pertenecen a la religión católica. Además el conocimiento de los juicios sobre nulidad, disolución y sepa-ración en los matrimonios canónicos corresponde únicamente a los Tribunales eclesiásticos. En el ejercicio de su jurisdic-ción exclusiva, éstos aplican en esas causas las disposiciones del derecho canónico. Véase Castán, Derecho Civil Español, Común y Foral, tomo V, vol. 1 (7a ed., 1954) 66-115, 446-478. Las disposiciones del Código Civil Español que se refieren a las causas de nulidad del matrimonio y a las causas del “divor-cio” (es decir, separación de lecho, mesa y habitación), sólo se aplican a los matrimonios civiles entre personas que no son católicos. Ni que decir hay que los matrimonios civiles son muy escasos y aún más exiguos los casos de divorcio. Por lo demás, en España sólo existe el divorcio imperfecto que nunca produce la ruptura del vínculo. Precisamente una de las reformas que introdujo en el Código Civil Español la reciente Ley de 24 de abril de 1958 fue eliminar el término “divorcio” en los arts. 104 a 107 y sustituirlo por la expresión “separa-ción”. Véanse 1 Santamaría, Comentarios al Código Civil (1958) 166-168; Ramblas y Majada, Código Civil — Inter-*208pretado y Anotado, con arreglo a las modificaciones introdu-cidas por la Ley de 24 de abril de 1958 (2a ed. rev. 1958) 115-117. La doctrina jurídica de ese país además de ser pobre, refleja, como es natural, las arraigadas ideas y creen-cias de la tradición española y católica respecto a la indiso-lubilidad del matrimonio y a la inmoralidad inherente de todo “divorcio”. Ciertamente en Puerto Rico hoy día no se piensa así, y la cuestión del divorcio se mantiene fuera del terreno religioso. Hay una distancia infranqueable entre el mundo español y el nuestro respecto al divorcio, sin entrar aquí en consideraciones de bondad ni meritoriedad. En este punto las creencias en que “vivimos, nos movemos y somos” y las ideas conscientes de las gentes en Puerto Rico, son radical-mente distintas a las españolas. Cf. Castán Tobeñas, La Crisis del Matrimonio (1914); Giménez Fernández, La Ins-titución Matrimonial (1943); Montero, el Matrimonio y las Causas Matrimoniales (4^ ed. 1945) ; Amo, La Defensa del Vínculo (1954); Castán, La Condición Social y Jurídica de la Mujer (1955). Así pues, parece inútil ir a esculcar los comentaristas españoles para orientarnos con miras a la solu-ción correcta del litigio planteado.
Es cierto que la causal de “injurias graves” en Puerto Rico tomó su origen del art. 105 del Código civil español de 1889. Pero el enfoque histórico no puede convertirse ni en fanatismo ni en misticismo. Hace más de medio siglo que la línea del desenvolvimiento histórico del divorcio en nuestro país sigue una trayectoria divergente de la que marca el orden jurídico español. Nadie podría negar que hoy día las diferencias han llegado a ser radicales. De aquí que la inter-pretación acertada del concepto de injurias graves no dependa inexorablemente del pasado. El alcance de esa norma flexible tiene que estar en consonancia con nuestras circunstancias sociales. Y sería un error craso limitar la función judicial mediante un historicismo infundado que en realidad da por resuelta la cuestión planteada en este caso señalando que la doctrina jurídica española nunca ha aceptado la ocultación *209dolosa del embarazo antenupcial como una injuria grave en materia de divorcio.
Cuando el texto de la ley remite a normas flexibles (v. gr. la injuria grave como,,causal de divorcio), los tribunales sólo pueden aplicarlas si las completan. Sin escape ni remisión, su legítima tarea consiste en desarrollar y adaptar el derecho a las exigencias de la vida social. Nadie puede sustituirlos en esa faena y su decisión al respecto es intransferible. Sería en verdad eludir la responsabilidad que les impone el propio legislador cualquier intento de dejar la solución del problema a los órganos legislativos. Así, dicha determinación judicial no puede tildarse de usurpación de la soberanía popular ni equivale a resolver problemas que deberían plantearse ante la Asamblea Legislativa. Como la ley delega en los jueces la función de escoger la solución concreta, es sencillamente imposible que éstos actúen en la forma propuesta por las teo-rías políticas de Montesquieu o de Rousseau. Al contrario: los tribunales tienen que crear normas de política pública en forma consciente y articulada. Cierto que nunca pueden olvi-dar su posición subordinada frente a la ley ni adoptar solu-ciones que no se ajusten a las convicciones que de hecho predominan y actúan efectivamente en la sociedad en que viven. Pero salta a la vista que, dentro de esos límites, es ineludible armonizar las normas judiciales sobre el sentido de la injuria grave con las realidades sociales en nuestro de-rredor. Están ahí e irremisiblemente hay que contar con ellas. O lo que es igual, no están a merced de que los jueces como funcionarios quieran o no aceptarlas; aunque como indi-viduos pueden luchar contra ellas si las repudian, seguirlas si les parecen deseables, o tratar de superarlas creando otras de su propia invención.
Se trata, pues, de un proceso irremediable e inexorable en la tarea de adjudicar: hay que elegir entre varias posibili-dades, proyectando sobre las circunstancias el designio o pre-tensión de nuestra vida social. Esa es la única vía de acceso a las “realidades” jurídicas vistas desde su perspectiva con-*210creta. Y así queda claro que el quehacer de los jueces es faena de imaginación, de invención y de arte. Esto no puede ocultarse diciendo con fácil desdén que sólo mediante una in-tromisión de apreciaciones individuales y subjetivas podemos hallar “injuria grave” en la disimulación dolosa del embarazo antenupcial. No se diga tampoco que los jueces pueden re-nunciar a la responsabilidad de formular normas. Como símil esclarecedor: ¿no ocurre lo mismo cuando el legislador delega a un órgano administrativo poderes amplios y flexibles con miras a realizar ciertos fines que sólo expresa en términos generales o por insinuación? Véanse López Salas v. Junta de Planificación, 80 D.P.R. 646 (1958) y Frank, Courts on Trial (1949) 292-309. (6) Frente a la ley, el intérprete tiene que recordar el pensamiento de Heráclito: “El Señor cuyo oráculo está en Delfos no dice, ni oculta, sino hace señales.” Fragmentos, núm. 11, en Gaos, Antología de la Filosofía Griega (1940) 80. Y por ello, con mano suave pero diestra y firme, la doctrina y la jurisprudencia tienen que ir creando soluciones satisfactorias dentro del marco que fija el legis-lador. (7)
*211En resumen, la falta de la mujer en el caso de autos cons-tituye en Puerto Rico una injuria grave suficiente para decretar el divorcio solicitado por el marido. Pero el tribunal “a quo” erró al hacer el pronunciamiento adicional innecesario de que era ilegítimo el hijo nacido dentro del matrimonio el día 21 de febrero de 1954, es decir, seis meses y tres días después del casamiento. En primer lugar, el hijo no era parte en el pleito de divorcio y, en todo caso, no se le nombró un defensor judicial para proteger sus derechos. Chabrán v. Méndez, 74 D.P.R. 768 (1953). Además, en una acción ins-tada por una persona con derecho a impugnar la legitimi-dad, (8) el tribunal tendría que considerar la regla de que contra la legitimidad de los hijos nacidos después de los ciento ochenta días siguientes a la fecha de la celebración del matri-monio “. . . no se admitirá otra prueba que la imposibilidad física del marido para tener acceso a su mujer en los primeros ciento veinte días de los trescientos que hubieren precedido al nacimiento . . .” Art. 113 del Código Civil (ed. 1930), 31 L.P.R.A. see. 461. Véanse Cubano v. Del Valle, 69 D.P.R. 579 (1949); S. 24 de enero 1947 del T. S. de España, 17 Jur. Civ. (2a s.) 322; Puig Peña, op. cit., supra, tomo II, Vol. II (1953) 33-38; 1 Manresa, op. cit., supra, 642-680. (9) *212Asimismo habría que tener en cuenta el término de prescrip-ción de la acción para impugnar la legitimidad del hijo: tres meses después de la fecha de inscripción del nacimiento en el Registro si el marido se hallare en Puerto Rico, y seis meses si estuviere fuera de Puerto Rico, a contar desde que tuvo conocimiento del nacimiento. Art. 117 del Código Civil (ed. 1930), 31 L.P.R.A. see. 465.
Siendo ello así, procede eliminar el referido pronuncia-miento relativo al hijo, y así modificada debe confirmarse la sentencia recurrida.

 Sin embargo, véanse Steward y otros: The People of Puerto Rico, A Study in Social Anthropology, (1956) 10-16; 143-148; 158-160; 218-224; 291-294; 375-382; 440-446; 474; Stycos, Family and Fertility in Puerto Rico, (1955); capítulos V y VI.


 Véase sobre dichas cuestiones la exposición más detallada que apa-rece en 2 Planiol y Ripert, Traite Pratique de Droit Civil Francwise, (2a ed. 1952) 86-97; 3 Dalloz, Enoyolopedie Juridique-Bepertoire de Droit Civil, (1953) 356-359; y 1 Marty y Raynaud, Droit Civil, (1956) 556-560.


 La doctrina aludida se expone y analiza en: Civ. 7 mayo 1951, (Dalloz 1951. J. 472); Civ. 5 julio 1956, (Dalloz 1956. J. 609); 49 Rev. Trimestrielle de Droit Civil, 505 (1951); 57 id. 585-586 (1958); 2 Planiol y Ripert, Tratado Práctico de Derecho Civil Francés, (trad. esp. 1939) secs. 518 y 531; 2 Dalloz, Eneyclopedie Juridique—Repertoire de Droit Civil, (1952) 113-128; 7 Aubry y Rau, Droit Civil Franeais, (6a ed., 1948) sec. 476; 2 Planiol y Ripert, Traité Pratique de Droit Civil Franeais, (2a ed. 1952) secs. 518 y 531; Juillot de la Morandiere, Traité de Droit Civil de A. Colin et H. Capitant, tomo I (1957) secs. 1140-1142; y Carbonnier, Droit Civil, tomo I (1957) sec. 128-B.


 Cabe señalar que no es del todo clara la relación entre las reglas jurídicas sobre el divorcio y los fenómenos sociales que a veces se incluyen bajo las categorías de “desorganización de la familia” e “inestabilidad del matrimonio”. Véanse Rheinstein, The Law of Divorce and the Problem of Ma/rriage Stability, 9 Vand. L. Rev. 633 (1956); Llewellyn, Behind the Law of Divorce, 32 Col. L. Rev. 1281 (1932) y 33 id. 249 (1933) ; Hankins, Divorce en 5 Encyclopedia of the Social Sciences, 177-185; Baber, Marriage and the Family, (1953); y Burgess and Locke, The Family, (2a ed. 1953).


 Sólo se puede aquí rozar de pasada y a la carrera la importancia decisiva de la técnica legislativa y del método jurídico en la vida del derecho-codificado. Véanse entre otras: Gény, Méthode d’Interpretation et Sourees en Droit Privé Positif (2-a ed. rev. 1932) ; Id., Science et Technique en Droit Privé Positif (1924) ; Husson, Les Transformations de la Responsa-bilité-Etude sur la Pensée Juridiqtie (1947) ; Bonneease, The Problem of Legal Interpretation in France, 12 J. Comp. Leg. and Int’l L. (3s. 1930) 79; Renard, Introducción al Estudio del Derecho (trad. esp. 1947); Roubier, Théorie Générale du Droit (2a ed. rev. 1951); The Jurisprudence of Interests (ed. Schoch 1948); Koschaker, Europa y el Derecho Romano (trad, esp. 1955); Von Mehren, The Civil Law System, (1957) 821-854; y Gut-teridge, Comparative Law, (2^ ed. 1949) 101-116. Cf. Pound, The Theory of Judicial Decisions, 36 Harv. L. Rev. 641, 802, 940.


 Cf. además, Rheinstein, Who Watches the Watchmen? en Interpretations of Modern Legal Philosophies — Essays-in Honor of B. Pound (1947) 589-610; Fuller, Season and Fiat in Case Law, 59 Harv. L. Rev. 376 (1946); Id., Positivism and Fidelity to Law, 71 Harv. L. Rev. 630 (1958); Reeaséns Siehes, op. cit. supra, 206-291.


 Bien entendido: los tribunales gozan de un distinto margen de arbitrio según la clase de material normativo que deban aplicar. El más reducido es cuando se trata de las llamadas “reglas estrictas”: aquéllas que adhieren a un supuesto de hechos preciso y detallado una consecuencia también precisa y detallada. Pero aquí se trata de un standard (injuria grave) que es “el tipo de norma que se halla situada en el extremo opuesto ... (pues) el legislador en realidad deposita su poder normativo en las manos del intérprete cuando éste ha de aplicar a determinadas situaciones ciertos standards como buena fe, conducta razonable, justa causa, cuidado debido, etc.” Puig Brutau, La Jurisprudencia como Fuente del Derecho (s. f.) 205. Véanse los ejemplos de standards que da Castán en Teoría de la Aplicación e Investigación del Derecho (1947) 171-173. Cf. Pound, Social Control Through Law (1942) 35-62, 103 — 134; L’Influence du Code Civil dans le Monde — Travaux de la Semaine Internationale du Droit (1950) 149-327. 331-554: Al-Sanhoury, Le Standard Juridique en Becueil Gény, tomo II (1935) 144-156.


 De conformidad con el art. 116 del Código Civil (ed. 1930), 31 L.P.R.A. see. 464, la legitimidad sólo puede ser impugnada por el marido o por sus legítimos herederos en los casos siguientes: (a) si el marido hubiese fallecido antes de transcurrir el plazo señalado para deducir su acción en juicio, (&) si muriese después de presentada la demanda sin haber desistido de ella, y (c) si el hijo nació después de la muerte del marido. También puede impugnar la legitimidad el propio hijo como un incidente de la acción de filiación que le concede la Ley núm. 229 de 1942 (Leyes, pág. 1297). Véanse Agosto v. Javierre, 77 D.P.R. 471 (1954); Chaulón v. Chabrán, 79 D.P.R. 303 (1956) y Pérez v. Torres, 79 D.P.R. 611 (1956).


 La presunción del citado art. 113 sólo se aplica en una acción en que se impugna la legitimidad de un hijo nacido del matrimonio. Obvia-mente no entra en juego en esta acción de divorcio. Por otro lado, la pre-sunción “concluyente” que establece el art. 463 del Código de Enjuiciamiento Civil, 32 L.P.R.A. see. 1886, sólo se refiere al caso en que los cónyuges hacen vida marital al momento de la concepción y en que el período de gestación no es contrario a las leyes de la naturaleza. Estate of McNamara, 183 Pac. 552 (Cal. 1919) y Anderson v. Anderson, 5 P.2d 881 (Cal. 1931).